DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 were originally pending in this application of which claims 11-20 were withdrawn from consideration on 9/19/2022. Thus, claims 1-10 are examined below. This communication is the first action on the merits (FAOM).

Election/Restrictions
Applicant’s election with traverse of Invention I, Species 1 (claims 1-10) in the reply filed on 9/19/2022 is acknowledged.  The traversal is on the ground(s) that the species are allegedly defined by the claims and that while claim 11 requires use of a neural network, the action provides not [sic] indication of why one could not be used with embodiment of claim 1 (response filed on 9/19/2022).  This is not found persuasive because Species 1 and 2 (referred to in the Office action) are disclosed in paragraphs [0011] and [0021] of the specification, as originally filed, respectively. In regards to the last assertion above, Applicant is respectfully reminded that each embodiment is disclosed separately in the specification. The fact that they may be used together is not enough.  Here, as stated before, the species are NOT obvious variants and that the disclosure does not provide any embodiments in which the species can be used together (mutually exclusive). MPEP 806.04(b).  As such, the requirement is still deemed proper and is therefore made FINAL.
Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the limitations “travel state information” in independent claim 1 is vague and ill-defined thus rendering it indefinite.  The specification is totally silent as to what is meant by the claimed travel state information. Is it the road condition, speed condition, acceleration, surrounding condition, or a combination of any?  For the purpose of examination in this Office action and as best understood by the Examiner, these limitations have been interpreted broadly (see MPEP 2111) to include any and all of the above.   In view of the above, dependent claims 2-10 are also rejected as being dependent on the rejected base claim(s) and for failing to cure the deficiencies listed above.  Appropriate correction and/or clarification is required to remedy the above-referenced deficiencies.
Dependent claim 3 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how the detection signal detected by the at least one detector is used.  As such, for the purpose of examination in this Office action and as best understood by the Examiner, the claim has been interpreted broadly to cover any use of detection signal including, for example, the use as described in withdrawn independent claim 11 (i.e. use the identified detection signal as input data of the deep learning program to recognize the state of the road surface).   In view of the above, dependent claims 4-10 are also rejected as being dependent on the rejected base claim(s) and for failing to cure the deficiencies listed above.  Appropriate correction and/or clarification is required to remedy the above-referenced deficiencies.
Moreover, the claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Appropriate corrections are recommended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kakizaki et al. (US 5,487,006, hereafter “Kakizaki”). 
With respect to claim 1, Kakizaki discloses a vehicle (abstract) comprising: a suspension device (3, Fig. 1); a plurality of detectors configured to detect travel state information during travel and output detection signals related to the detected travel state information (Column 3, Lines 10-13); a non transitory memory configured to store detection information and control information regarding a strategy of the suspension device for each state of a road surface; and a processor (paragraph bridging Columns 5 and 6) configured to: acquire detection information regarding a state of the road surface recognize the state of the road surface based on the information stored in the non transitory memory and the acquired detection information (Column 3, Lines 17-21); and control the suspension device based on the recognized state of the road surface and the information stored in the non transitory memory (Column 4, Lines 16-24).
With respect to claim 2, Kakizaki further discloses wherein the processor is further configured to: update the information stored in the non transitory memory based on the acquired detection information, the recognized state of the road surface, and information about controlling the suspension device (Column 6, Lines 29-34).
With respect to claim 3, Kakizaki further discloses wherein, when recognizing the state of the road surface, the processor is configured to: identify at least one detector having a detection signal that changes in response to the state of the road surface during travel among the plurality of detectors; and use the detection signal detected by the at least one detector (abstract, acceleration sensors changes in response to road roughness).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki in view of Panagis et al. (US 10,737,544, hereafter “Panagis”).
With respect to claim 4, Kakizaki further discloses wherein the at least one detector further comprises: a speed detector configured to detect a traveling speed (Column 8, Lines 55-57) and a vertical acceleration detector configured to detector a vertical acceleration of the body (Fig. 7).  Kakizaki does not specifically disclose a plurality of wheel speed detectors provided on respective vehicle wheels including a left wheel and a right wheel at a front end of a body and a left wheel and a right wheel at a rear end of the body, wherein each wheel speed detector of the plurality of wheel speed detectors is configured to detect a rotation speed of a corresponding one of the vehicle wheels. Nevertheless, Kakizaki does teach that the speed sensor is of a per se well known construction.  It is well known in the art that one way of measuring vehicle speed is using wheels speed.  For example, Panagis, in the same field of invention, clearly teaches using wheel speed sensor to measure speed of a vehicle (Column 5, Lines 20-22).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Panagis into the invention of Kakizaki in order to accurately measure the vehicle speed by closely monitoring the speed of wheels.
With respect to claim 5, Kakizaki further discloses wherein the vehicle further comprises:
a chassis processor area network (CAN) communicator configured to communicate between the detector and the processor (Fig. 5 and Column 8, Lines 44-57).
With respect to claim 7, Kakizaki further discloses wherein the processor is configured to: when the recognized state of the road surface is determined to be a state of being paved, acquire a travelling speed based on the detection signal; and when the acquired travelling speed is less than or equal to a reference speed, perform soft control on the suspension device (Fig. 6, steps 112 and 114. The state of being paved has been construed broadly to mean without bumps or potholes).
With respect to claim 8, Kakizaki further discloses wherein the processor is configured to: when the recognized state of the road surface is determined to be a state of being paved, acquire a travelling speed based on the detection signal; and when the acquired travelling speed is greater than a reference speed, perform hard control on the suspension device (Fig. 6, steps 112 and 113-medium is harder than soft. The state of being paved has been construed broadly to mean without bumps or potholes).
With respect to claim 10, Kakizaki further discloses wherein, when the recognized state of the road surface is determined to be a state of being unpaved, the processor is configured to perform soft control on each of the suspension devices provided on the plurality of vehicle wheels (Column 9, Lines 29-37, “when the rough road condition indicative signal … are present, the mode selector circuit 50e selects SOFT mode to produce a SOFT mode ordering suspension control signals …”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki in view of Panagis and in further view of Levinson et al. (US 10,486,485, hereafter “Levinson”).
With respect to claim 6, Kakizaki further discloses wherein the processor is configured to recognize the state of the road surface at preset time intervals (Fig. 3 and Column 7, Lines 52-54).  Kakizaki does not specifically disclose wherein the processor is configured to recognize the state of the road surface using deep learning.  However, Levinson, in the same field of invention, teaches using machine learning techniques to determine state of a road (Column 12, Lines 47-55).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Levinson into the invention of Kakizaki in order to continuously improve the system capability by taking advantage of past data.  It is well known in the art that deep learning techniques are widely used to easily identify trends and patterns, automate processes (i.e. no human intervention is needed) and continuously improve system capabilities at achieving the most accurate results in a timely manner.  As such, they are preferred over other traditional human-involved improvement to algorithms and classifications.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki in view of Panagis and in further view of Mohamed et al. (US 2019/0232748, hereafter “Mohamed”).
With respect to claim 9, Kakizaki does not disclose wherein, when the recognized state of the road surface is a state having a speed bump, the processor is configured to: perform soft control on the suspension device provided on the vehicle wheel that reaches the speed bump; and perform hard control on the suspension device provided on the vehicle wheel that has passed through the speed bump.  However, Mohamed, in the same field of invention, teaches such arrangement (road bump 108 in Fig. 1 and Fig. 3 and ¶ 58, “the damping force manager 232 refrains from requesting an increase in damping force from suspension system” and the damping force increases after the initial stage).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mohamed into the invention of Kakizaki to ensure the smoothest transition of forces to vehicle as it passes over a speed bump thus improving the ride comfort.

Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
US 20190001965 teaches a driving control method including performing a road surface adaptability control in which when an uneven road surface of a road on which a vehicle is driven is recognized by a controller, a wheel torque control of the vehicle is performed so that a squat effect and a dive effect are generated in the vehicle passing through the uneven road surface.
US 10106009 teaches a suspension control apparatus for a vehicle including a damping-force adjustable shock absorber interposed between a vehicle body and a wheel of a vehicle, and a controller for variably controlling damping-force characteristics of the damping-force adjustable shock absorber between hard and soft. The controller is configured to switch the damping-force characteristics to a soft side when a direction of a stroke of the damping-force adjustable shock absorber is reversed between an extension stroke and a contraction stroke.
US 20130103259 teaches several cameras are used to evaluate an upcoming road segment and to provide road information to a control module so that damping and/or other aspects of an active or semi-active suspension system can be controlled in a feed-forward manner. Because the vehicle suspension system assesses a segment of the road that is ahead of the vehicle, as opposed to one currently being encountered by the vehicle, the system may improve ride performance by anticipating and preparing for road conditions before they are actually encountered. 
US 20070100532 teaches a control system that improves the riding comfort by decelerating before a level change, even when the speed of the vehicle is high, through deceleration control when a characteristic value, that represents the relationship between the speed and the vertical acceleration of a vehicle, exceeds a comfort demarcation line that indicates a critical value of comfort in passing over the level change. The vehicle control system includes a memory that stores level change information for level changes in a road; a vehicle speed detector; and a vehicle speed controller that calculates the characteristic value based on the detected vehicle speed and the level change information, and executes acceleration control when the calculated characteristic value exceeds the critical value of comfort.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669